This is not the conveyance of a right of entry, for the vendor actually entered, and was in possession at the time of the sale. Secondly, the possession of the defendant before the grant from the State was a naked possession without color of title, and therefore he did not acquire the right of possession before that time; nor has he acquired it since, for there were not seven years uninterrupted possession prior to the vendor's entry.
NOTE. — Upon the second point, see note to Strudwick v. Shaw, 1 N.C. 34;S. c., 2 N.C. 5. *Page 133